Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 1 of 9




                                                  20-mj-03027 Goodman




     6/26/2020
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 2 of 9



              AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

        I, Special Agent Miguel A. Vilches, being duly sworn, depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I am a Special Agent with the Department of Homeland Security, Homeland

 Security Investigations (“HSI”). Throughout my career, I have participated in and directed

 criminal investigations involving the illegal exportation of military and defense articles from the

 United States. I am a graduate of the Federal Law Enforcement Training Center, where I was

 trained in, among other topics, criminal investigative techniques and export-control

 investigations. I have received formal training and extensive on-the-job experience in the laws

 and regulations relating to weapons smuggling and international arms trafficking. I have been a

 Special Agent (“SA”) with HSI since November 2002.

        2.      This affidavit is submitted in support of a criminal complaint charging Maury

 Jose Vergara Martins (“VERGARA MARTINS”) and Gustavo Alfredo Brito Bastidas (“BRITO

 BASTIDAS”), with (1) conspiracy to export defense articles from the United States, without first

 obtaining the required license or written approval from the U.S. Department of Commerce, in

 violation of Title 50, United States Code, Section 1705(a); (2) attempting to export articles from

 the United States, contrary to law or regulation of the United States, in violation of Title 18,

 United States Code, Section § 554(a); and (3) engaging in the business of dealing in firearms in

 foreign commerce without a license, in violation of Title 18, United States Code, Section §

 922(a)(1).

        3.      I base the facts in this affidavit upon my personal knowledge, as well as

 knowledge, information, and documentation that I have received from other law enforcement

 officers while in my official capacity.    This affidavit is submitted for the sole purpose of




                                                   1
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 3 of 9



 establishing probable cause for a criminal complaint against VERGARA MARTINS and BRITO

 BASTIDAS. This affidavit does not include all the information known to me concerning this

 investigation; it contains only those facts necessary to establish probable cause for the criminal

 complaint.

                                      PROBABLE CAUSE

        4.      On or about June 18, 2020, a male Venezuelan national, later identified as

 VERGARA MARTINS, dropped off a package at AC Export, a freight forwarder located at 512

 E. Osceola Parkway, Kissimmee, Florida, for shipment to Venezuela. In preparation for export,

 AC Export transferred the package to AC Export’s main office, located at 8351 NW 68th Street,

 Miami, Florida.

        5.      On June 25, 2020, employees from AC Export in Miami, Florida became

 suspicious of the package and opened it. In the package, the AC employees saw what appeared

 to be rifles that were concealed within miscellaneous groceries. The AC Export employees

 contacted U.S. Customs and Border Protection (“CBP”), who responded to AC Export and

 searched the package. Inside the package, the CBP officers found two (2) AK-47 rifles and three

 (3) AR-15 short barrel rifles. The CBP officers took custody of the rifles and processed them for

 seizure.

        6.      The same day, I responded to AC Export in Miami, Florida to interview the AC

 Export employees regarding the package and shipment. The AC Export employees provided me

 documents that showed that the package was dropped off by a person named “Alejandro Euud

 Vera Cabrera,” later identified as VERGARA MARTINS.               According to the documents,

 VERGARA MARTINS had provided AC Export a Venezuelan passport with the name

 “Alejandra Euud Vera Cabrera” but with a photograph of VERGARA MARTINS. The shipping




                                                  2
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 4 of 9



 documents listed the telephone number for VERGARA MARTINS as (407) 861-8732.

        7.    Later the same day, an HSI undercover agent (“UCA”), posing as an employee of

 AC Export in Miami, Florida, called VERGARA MARTINS at the listed number and said that

 he had found firearms inside VERGARA MARTINS’ package. The UCA and VERGARA

 MARTINS spoke several times on the phone and exchanged several WhatsApp messages

 regarding the shipment. In one of the WhatsApp messages, the UCA wrote, “There was a reason

 you did not get an export license. For $500 I will let it go through.” VERGARA MARTINS

 agreed to meet the UCA in Miami, Florida to deliver the $500. The UCA instructed VERGARA

 MARTINS to meet at the parking lot for Bass Pro Shops, located at 11401 NW 12th St, Miami,

 Florida.

        8.    At 1:45 PM on June 25, 2020, a person later identified as BRITO BASTIDAS,

 driving a blue Toyota truck, dropped off VERGARA MARTINS at the parking lot for Bass Pro

 Shops. BRITO BASTIDAS drove around the perimeter of the parking lot and VERGARA

 MARTINS got into the UCA’s vehicle. The UCA told VERGARA MARTINS that he should be

 careful to make sure that CBP does not discover that the shipment was unlicensed. VERGARA

 MARTINS told the UCA that this was his third shipment and that he has logistical support in

 Venezuela.   VERGARA MARTINS and the UCA discussed working together for future

 shipments. The UCA recorded this conversation.

        9.    VERGARA MARTINS asked the UCA if he could ship more packages that day.

 The UCA said he could. VERGARA MARTINS called BRITO BASTIDAS and asked him to

 return to the UCA’s vehicle and to bring his—BRITO BASTIDAS’—packages. When BRITO

 BASTIDAS returned, the UCA and VERGARA MARTINS removed two large packages from

 the back seat of the Toyota truck and placed them into the UCA’s vehicle. BRITO BASTIDAS




                                                  3
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 5 of 9



 asked the UCA for the cost of the shipment. The UCA said it was $500. BRITO BASTIDAS

 asked if the $500 included the shipping fee. The UCA did not reply. BRITO BASTIDAS then

 drove away to collect cash. VERGARA MARTINS called BRITO BASTIDAS and told him

 that the shipping fee was an additional $200 and that they owed the UCA $2,100, in total, for the

 three boxes. VERGARA MARTINS asked the UCA if he charged per “thing” or per box.

 VERGARA MARTINS said there were “six” in BRITO BASTIDAS’ two packages. The UCA

 recorded this conversation.

        10.    BRITO BASTIDAS returned to the UCA’s vehicle and handed the UCA $2,100.

 VERGARA MARTINS told the UCA that his package was being shipped to Valencia,

 Venezuela and that BRITO BASTIDAS’ packages should be shipped to Maracaibo, Venezuela.

 BRITO BASTIDAS told the UCA, “With us, it’s going to go well. Don’t worry.”            The UCA

 recorded this conversation.

        11.    The UCA signaled for an arrest and SA’s with HSI arrested VERGARA

 MARTINS and BRITO BASTIDAS.               The SA’s brought VERGARA MARTINS, BRITO

 BASTIDAS, and the two packages to the HSI Miami Office.

        12.    At the HSI Miami Office, the SA’s opened the two packages. Inside, they found

 nine (9) AK-47 rifles, two (2) AR-15 rifles, and eighteen (18) rifle magazines. At the HSI

 Miami Office, VERGARA MARTINS waived his Miranda rights in writing and agreed to speak

 to the SA’s without an attorney. VERGARA MARTINS admitted to the SA’s that he had made

 an “error” and said that he wanted to be forthcoming.

        13.    During his interview, VERGARA MARTINS said that he was contacted by the

 UCA regarding the contents of the package that he had dropped off at AC Export. VERGARA

 MARTINS admitted that he agreed to pay the UCA $500 to ship the package to Venezuela.




                                                  4
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 6 of 9



 VERGARA MARTINS said that he contacted BRITO BASTIDAS because he knew that BRITO

 BASTIDAS was involved in smuggling weapons to Venezuela. VERGARA MARTINS said

 that BRITO BASTIDAS agreed to drive VERGARA MARTINS to Miami, Florida, because

 BRITO BASTIDAS had two packages with weapons that he wanted to ship to Venezuela.




                              [Space Intentionally Left Blank]




                                              5
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 7 of 9




                                         26th
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 8 of 9




                                        20-mj-03027 Goodman
Case 1:20-cr-20184-MGC Document 1 Entered on FLSD Docket 06/28/2020 Page 9 of 9




                                      20-mj-03027 Goodman
